119 U.S. 341 (1886)
HALSTED
v.
BUSTER.
Supreme Court of United States.
Argued November 23, 1886.
Decided December 13, 1886.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF WEST VIRGINIA.
*342 Mr. A. Burlew for plaintiff in error.
Mr. J.F. Brown (Mr. W. Mollohan was with him on the brief) for defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This record does not show that the Circuit Court had jurisdiction of the suit, which depends alone on the citizenship of the parties. In the declaration it is stated that Halsted, the plaintiff, is a citizen of New York, but nothing is said of the citizenship of the defendants. Neither is there anything in the rest of the record to show what their citizenship actually was. For this reason the judgment is reversed, but, as the fault rests alone on the plaintiff, whose duty it was, in bringing the suit, to make the jurisdiction appear, the reversal will be at his cost in this court. Hancock v. Holbrook, 112 U.S. 229. If the citizenship of the defendants was, in fact, such at the commencement of the suit as to give the Circuit Court jurisdiction, it will be in the power of that court, when the case gets back, to allow the necessary amendment to be made and then proceed to trial. This whole subject was recently considered at the present term in The Continental Life Insurance *343 Co. v. Rhoads, ante, 237, and it is only necessary to refer now to the opinion in that case and the authorities there cited for the reasons of this judgment.
Reversed at the cost of the plaintiff in error.